Citation Nr: 1410268	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  08-36 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a compensable rating for residuals of heat stroke with syncope and history of mild cognitive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel

INTRODUCTION

The Veteran served on active duty from March 1979 to March 1986, April 1987 to August 1990, and February 2003 to August 2004.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  This matter was previously before the Board in November 2010 at which time the case was remanded for additional development; namely, to update the Veteran's medical records, obtain Social Security Administration (SSA) records, and obtain VA medical opinions.  There has been substantial compliance with these remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In September 2013, the Board requested an Outside Medical Opinion (OMO) and in November 2013, the Board received an Independent Medical Expert (IME) Opinion from a Veterans Health Administration (VHA) professionals.  The Veteran and her representative were provided with notice and a copy of the opinion in November 2013.  


FINDING OF FACT

The Veteran's service-connected residuals of heat stroke with syncope and history of mild cognitive disorder do not impair occupational and social functioning due to mild or transient symptoms which decreases work efficiency and the ability to perform occupational tasks during periods of significant stress, nor is continuous medication required to control symptoms.



CONCLUSION OF LAW

The criteria for a compensable rating for residuals of heat stroke with syncope and history of mild cognitive disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9326 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in May 2008 of the information and evidence needed to substantiate and complete the claim being decided herein, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The issue was most recently adjudicated in January 2012.  

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims, including pertinent medical records, lay statements, and Social Security Administration (SSA) records.  The Veteran was provided with VA examinations that were adequate as they addressed the Veteran's lay statements regarding symptoms and addressed the relevant symptoms in relation to the appropriate diagnostic code.  She was provided the opportunity to testify at a Board hearing which she attended in September 2010.  In sum, there is no evidence of any VA error in notifying or assisting her that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).


II.  Analysis

Pertinent Law and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran's is currently assigned a noncompensable rating under Diagnostic Code (Code) 9326 for residuals of heat stroke.  38 C.F.R. § 4.130.  Under Code 9326, a noncompensable evaluation is assigned when a mental condition has been formally diagnosed but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  Id. 

A 10 percent rating is warranted where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  Id. 

A 30 percent evaluation is contemplated when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. Higher scores correspond to better functioning of the individual.

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F. 3d 1313 (2009)(noting that a layperson may comment on lay-observable symptoms). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment. See Harris v. West, 203 F. 3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the Veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).


Discussion

The crux of this increased rating claim is in determining what residuals, if any, the Veteran has as a result of her inservice heat injuries.  There is conflicting evidence in this regard.

The Veteran testified in September 2010 that her mental state of mind is affected by high temperatures and that whenever she is out in the heat she has a slight learning disability.  She explained that during such times she is pretty much unable to comprehend anything and has trouble speaking.  She said in order to prevent overheating in warm temperatures she mostly stays indoors, wears cold packs when temperatures reach 80 degrees or higher, and sleeps in a chair.  She further testified that she had a stroke in 2008 and that ever since her visual acuity in one eye has decreased, going from 20/30 to 20/75, and that this is all tied to what happened in Iraq.  She remarked this was not really a "mental problem".  She also testified that at the time of her heat stroke in service she hit her head, but was never checked for a head injury.  

At the outset, it should be noted that the Veteran is not service connected for a head injury.  Service treatment records associated with her heat injuries do not document a head injury and the Veteran is not service connected for a head injury.  In fact, the RO, in May 2009, denied the Veteran's claim for residuals of a claimed massive head injury.  That rating became final when the appellant subsequently withdrew the appeal as to that issue.

Service treatment records show that the Veteran suffered three to four episodes of heat stroke, including while deployed in Kuwait in May 2003.  These records also note a history of heat stroke at age 12 and one in December 2001.  A medical record in May 2003 assesses the Veteran as having heat injury and syncope by history.  She was found to be alert and oriented at that time.  Findings with respect her body temperature are inconsistent with one record reflecting temperatures in degrees of 98.9 and 97.7, and an identical record of the same date except for a temperature reading of 110.9 in place of the reading of 98.9.  Another record in May 2003 shows that the incident occurred while the Veteran was on guard duty.  She lost consciousness and fell sustaining a left foot fracture and left wrist sprain.  She was assessed as having heat exhaustion, left wrist sprain and left foot with metatarsal fracture.  

In addition to the inconsistency as to what temperature the Veteran's body actually reached during her heat injury in May 2003, that is, 98.9 degrees versus 110.9 degrees, results of neurological testing performed in June 2003, for the purpose of determining residual cognitive impairment, are also inconsistent.  In this regard, neurologic findings in June 2003 revealed that the Veteran had memory loss associated with heat stroke, but the neurologist noted that the pattern of memory loss did not follow the Veteran's complaint.  He said there was no neurological explanation for loss of consciousness consistent with history, rather he agreed at least the second evaluation in May 2003 was consistent with heat stroke.  

Also, a June 2003 neuropsychological evaluation report shows that the Veteran was evaluated to rule out residual memory loss and/or cognitive impairment secondary to heat injury.  A computed tomography scan of the brain in June 2003 was interpreted as normal.  The examiner, a clinical neuropsychologist, concluded that the Veteran's neuropsychological results suggested impairment predominantly on measures of "effortful processing".  She noted that the Veteran easily recounted the chronology of events associated with her alleged heat injuries, such as time of day, the food she ate, how many water bottles she drank, outside temperatures, etc., but had rather severe retrograde amnesia for information concerning her childhood, education and occupational experiences, relationship history, etc.  She opined that the pattern of recall was highly atypical and instead suggested a psychogenic component.  She went on to note that there was a lack of documentation pertaining to the heat stroke and opined that the Veteran's reported body core temperature of 110 degrees the day after her heat injury was "highly improbable".  She diagnosed the Veteran as having rule out conversion disorder, rule out cognitive disorder and heat-related injury of unknown severity.  

Medical Evaluation Board Proceedings in May 2004 reflect a diagnosis of cognitive disorder manifested by moderate impairment in learning, mild impairment in complex attention and variable impairments in immediate/delayed verbal on neuropsychiatric testing in June 2003 and minimally precipitated by heat injury.  It also reflects diagnoses of adjustment disorder with anxiety and recurrent heat exhaustion with memory loss.

Physical Evaluation Board Proceedings in June 2004 diagnosed the Veteran as having heat exhaustion with syncope and mild cognitive disorder and found her to have mild impairment for social and industrial adaptability.  She was found to be unfit for military duty.

The inconsistencies regarding the heat injury residuals in service as well as the severity of any such residuals continue in the postservice evidence.  In this regard, the Veteran reported at an individual VA therapy session in January 2005 that she had recently seen a big improvement in her cognitive and emotional functioning.  She explained that she just accepted who she was.  She also reported at a VA general examination in August 2005 that her cognitive disorder had resolved and she denied having any problem at the time.  She was given an impression of heatstroke resulting in mild cognitive disorder, is resolving according to the Veteran.  It was also noted that the Veteran had recently undergone a cognitive evaluation with neuropsychiatric testing, in January 2005, which showed cognitive disorder NOS (not otherwise specified) per medical records.  The Veteran reported that she felt she was employable and desired to reenter the armed forces.

However, in September 2005, the Veteran underwent a clinical psychological disability evaluation for state disability benefit purposes.  The examiner, Dr. Nadulek, relayed the Veteran's report that as a result of her heat stroke she suffered a head injury which caused severe cognitive defects primarily in her ability to do arithmetic.  He opined that she was still having severe cognitive defects that would preclude her ability to perform a position she would normally be qualified to perform.  He noted that she was not taking any medication at that time.

Then, in January 2008, the Veteran suffered a hemorrhagic stroke.  Records show that she was seen at a private hospital in January 2008 due to syncope at work followed by headaches and confusion.  She was found to have left transverse and sigmoid sinus thrombosis and associated temproparietal infarct and hematoma.  She was transferred to a VA medical facility for inpatient care.  

On file is a private evaluation report entitled "Geriatric Driving Safety Results".  The report is undated, but was completed at some point following the Veteran's hemorrhagic stroke in January 2008 since her history of stroke is mentioned in the report.  Cognitive testing as noted on this report shows that the Veteran did well with orientation and language skills, had good short term memory, but her delayed memory was impaired, processing speed was borderline impaired, judgment/problem solving skills were borderline impaired, and attention was low average.

A VA neurology consult performed in March 2008 shows that the Veteran was back at work and wished to return to her usual activities, most prominently driving.  She had a normal neurological evaluation at that time and had no complaints.  She was noted to be taking Coumadin.  

SSA records include a September 2008 evaluation report from  C. Golla, M.D., noting that the Veteran had sleep and reading problems because of a stroke in January 2008.  She was given a clinical impression of history of stroke.

SSA records also include an October 2008 clinical psychological evaluation report conducted by clinical psychologist T. M. Eberele, Ph.D.  Dr. Eberele noted that he did not have any of the Veteran's medical records to review.  He relayed her report that she suffered a heat stroke in service at which time she hit her head and suffered a traumatic brain injury.  He further noted that she did not describe any significant cognitive deficits subsequent to this of the type that were presently going on.  He said that instead she indicated that in January 2008 she experienced some sort of brain bleed and has had great difficulties with cognitive functioning since that incident.  He diagnosed the Veteran as having dementia, mild-to-moderate intensity, secondary to closed head injury, and cerebrovascular events and adjustment disorder with mixed emotional features, secondary to her medical condition.  He reported that his diagnoses were based solely on the clinical evaluation since he had no records to review and on the assumption that the information gathered was factual and accurate.  He further opined that the Veteran was showing a combination of significant cognitive decline and emotional distress that both interfered with her ability to function in almost any way, including occupationally.

In November 2008, SSA awarded the Veteran disability benefits effective in January 2008 due to dementia as a primary diagnosis and adjustment disorder with mixed emotional features as a secondary diagnosis.  Medical records associated with this determination show that the degree of short term memory impairment that the Veteran demonstrated would seriously interfere with her ability to function in a work setting.  These records also show that she attributed her disability to her stroke.  Dr. Eberle's report was given great weight by SSA.  

In an attempt to clarify the inconsistencies in the record with respect to what residuals the Veteran had as a result of her inservice heat injuries, especially in light of her postservice hemorrhagic stroke, VA obtained a medical opinion in December 2010.  This opinion is based on the examiner's review of the Veteran's claims file.  After reviewing the claims file and reporting the pertinent medical evidence in detail, the examiner concluded that there was no evidence for cognitive dysfunction that could be directly related to the May 2003 heat syncope episode that occurred during the Veteran's military deployment.  The examiner noted atypical patterns of memory impairment that were reported in medical and neuropsychological evaluations, intact "ADL/IADL" functioning, and unremarkable neuroimaging or other objective medical findings that support the conclusion.  He said the Veteran's report of a core body temperature of 110 degrees was not substantiated by the record and he found it "highly unlikely" that her report of losing consciousness for four hours would have been omitted from the medical report.  Lastly, he said that medical and empirical research argued against heat stroke resulting in cognitive impairment at temperatures similar to those of the veteran that were cited in the medical records.  He opined that any current cognitive problems the Veteran may be experiencing at that time may be due to the hemorrhagic stroke event in 2008, but were unrelated to her heat syncope episode or military service.  He diagnosed the Veteran as having cognitive disorder (postconcussional disorder), not found, histrionic personality disorder and history of cerebrovascular accident-2008 (unrelated to military service).  He assigned the Veteran a GAF score of 65.

Also in December 2010, the Veteran's claims file was reviewed by a VA examiner in conjunction with her assertion that she is visually impaired due to her inservice heat strokes.  After reviewing her claims file and relaying her medical history, the examiner concluded that he could find nothing in the medical records that would suggest the Veteran's eyes or vision were injured by the heat syncopal episodes in service.  He went on to state that as far as he could determine, the Veteran had normal eyes and vision.

Due to the complexity of the matter and inconsistent evidence of record, VA obtained a medical opinion by an independent medical expert from the VHA, in November 2013 based on a review of the claims file.  The report, signed by a clinic neuropsychologist and a staff psychiatrist, concludes that taken together, there is no appreciable objective evidence of genuine cognitive impairments directly related to the heat stroke.  The report notes that the Veteran's pattern of memory impairment is not consistent with the type of memory impairment typically related to heat stroke.  The examiners explained that memory deficits related to heat stroke typically involve anterior grade amnesia and if retrograde amnesia, it would be temporally graded, i.e., poor memories for recent events occurring just prior to the injury relative to more intact memory for distant/remote events.  They said that in contrast to this, the Veteran demonstrated variability on anterior grade amnesia marked by recall of specific events following the heat stroke as well as variability in retrograde amnesia with good memory for events immediate preceding the injury and poorer memory for select remote events.  They said this pattern of memory performance was largely opposite of that expected.  They also indicated that neuropsychological and psychological testing indicated a tendency toward symptoms exaggeration.  They went on to state that the neuropsychological evaluations that the Veteran underwent following the alleged episode of heat stroke were invalid and the results uninterruptable.  As such, they said it was not possible to identify any current cognitive impairment due to heat stroke.  They said that in contrast to the heat stroke episode, the Veteran was noted to have severe deficits in language immediately following the hemorrhagic stroke in 2008 and the language deficits identified after the stroke were consistent in nature with the location of the stroke. 

After considering the evidence in its entirety as outlined above, the Board finds that the weight of evidence does not support a compensable rating for residuals of stroke with syncope and history of mild cognitive disorder.  While both Dr. Nadulek's report in September 2005 and Dr. Eberele's report in October 2008 suggest residual cognitive defects/dementia secondary to head injury, neither doctor had the Veteran's claims file to review and both relied on the Veteran's report of suffering a traumatic brain injury in conjunction with her inservice heat stroke.  As noted, service treatment records associated with the heat injuries do not document a head injury and the Veteran is not service connected for a head injury.  Thus, these opinions are of reduced probative weight.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

In contrast, as discussed above, the opinions of the VA examiners in December 2010 and IME examiners in November 2013 negating a relationship between any residual cognitive impairment and service, to include the inservice heat injures, are based on their review of the claims file and an accurate history of injury.  These factors are particularly important in this case in view of the many inconsistencies in the evidence.  Moreover, they provide clear rational and reasoning for their opinion and discuss the evidence of record.

While symptoms of cognitive impairment as the Veteran described at the September 2012 Board hearing and in various statements may be capable of lay observation, see Layno v. Brown, 6 Vet. App. 465 (1994), the etiology of such symptoms is complicated and appears in this case to be the type of medical matter as to which the courts have held lay testimony is not competent.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Furthermore, even if the Veteran were competent to opine that she presently has symptoms of cognitive impairment due to her inservice heat injuries, the specific and reasoned opinions of the trained professionals in December 2010 and November 2013 finding no cognitive residuals due to her inservice heat injuries outweigh the Veteran's general lay assertion to the contrary.

Accordingly, the Board must conclude that the requirements for establishing a compensable schedular rating for residuals of heat stroke with syncope and history of mild cognitive disorder is not warranted for the reason that the weight of evidence shows that the pertinent criteria for such a rating have not been met at any point during the duration of this appeal; that is, the weight of evidence does not show that residuals of heat stroke with syncope and history of mild cognitive disorder are manifested by a decrease in work efficiency and ability to perform occupational tasks, nor is it shown that continuous medication is required to control symptoms.  38 C.F.R. § 4.130, Code 9326.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107(b).  

Lastly, the Board finds that the Veteran does not present symptoms of such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).  Rather, as is explained above, the weight of evidence shows that for the duration of this appeal the Veteran has had no residual manifestations of her service connected residuals of heat stroke with syncope and history of mild cognitive disorder.  


ORDER

Entitlement to a compensable rating for residuals of heat stroke with syncope and history of mild cognitive disorder is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


